IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-75,992




EX PARTE JOSHUA STEVEN ROMO, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W05-73295-P IN THE 203RD DISTRICT COURT
FROM DALLAS COUNTY




           Per curiam.
 
O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty, was convicted of 
second degree robbery and after a period of deferred adjudication was revoked, was sentenced to five
years’ imprisonment.  He did not appeal his conviction.
            After Applicant pleaded guilty and was sentenced, the victim executed an affidavit stating
that Applicant did not steal a bicycle from him, as was alleged in the indictment.  Applicant alleges
that the new affidavit shows that he is actually innocent of the second degree felony of which he is
convicted.
            The trial court has determined that the affidavit is credible and that Applicant has established
by clear and convincing evidence that a jury would acquit him of the second degree offense of
robbery.  The State and the trial court both recommend granting relief.  Applicant is entitled to relief. 
            Relief is granted.  The judgment in Cause No. 05-73295-P in the 203rd Judicial District Court
of Dallas County is set aside, and Applicant is remanded to the Dallas County Sheriff to answer the
charge against him.
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional
Institutions Division and Pardons and Paroles Division.
 
Delivered: September 10, 2008
Do Not Publish